
	
		I
		112th CONGRESS
		2d Session
		H. R. 6253
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2012
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Maritime Administrator to make grants to
		  States or port authorities to cover the cost of repair and construction
		  activities relating to certain commercial strategic seaports, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ports-to-Forts Act of
			 2012.
		2.FindingsCongress finds the following:
			(1)Seaports serve vital national interests by
			 supporting the mobilization and deployment of United States troops,
			 facilitating the flow of trade, and creating jobs.
			(2)The Commercial
			 Strategic Seaport Grant Program is designed to facilitate the movement of
			 military forces securely through United States seaports with minimal
			 disruptions to commerce.
			(3)The exponential
			 growth of commercial cargo over the past 20 years has generated concern over
			 the potential for conflict between military and commercial needs and about the
			 future adequacy of the commercial strategic seaport infrastructure to meet
			 national security requirements.
			(4)The existing infrastructure at seaports may
			 not be readily available when required by the Department of Defense.
			3.Commercial
			 Strategic Seaport Grant Program
			(a)In
			 generalThe Maritime
			 Administrator, subject to the availability of appropriations, may make a grant
			 to a State or port authority to assist that State or port authority to conduct
			 repair or construction activities relating to a commercial strategic
			 seaport.
			(b)Application
				(1)In
			 generalTo be eligible for a
			 grant under this section, a State or port authority shall submit to the
			 Administrator, by not later than 1 year after publication of notice under
			 paragraph (2), an application in such form and containing such information as
			 the Administrator may require. The application shall include, at a minimum, a
			 certification that any grant funds received by the State or port authority
			 shall be used only as provided under subsection (c).
				(2)NoticeNot later than 180 days after the date of
			 enactment of this Act, the Administrator shall, in the Federal Register,
			 publish notice that applications are being accepted for grants under subsection
			 (a).
				(3)Application
			 acceptabilityIf the
			 Administrator determines that an application received under paragraph (1) is
			 incomplete or unacceptable, the Administrator shall—
					(A)reject the application; and
					(B)advise the State
			 or port authority that submitted the application of the reasons for the
			 rejection.
					(4)ReapplicationIf the Administrator rejects a State’s or
			 port authority’s application under paragraph (1), that State or port authority
			 may submit an additional application under that paragraph not later than the
			 end of the 1-year application period established under that paragraph.
				(c)Use of
			 funds
				(1)StateA
			 State that receives a grant under subsection (a) may only use funds from such
			 grant for direct or indirect costs of repair or construction activities
			 relating to—
					(A)a commercial
			 strategic seaport; or
					(B)bridges, roads,
			 rail systems, and other infrastructure in the vicinity of such seaport.
					(2)Port
			 authorityA port authority that receives a grant under subsection
			 (a) may only use funds from such grant for direct or indirect costs of repair
			 or construction activities relating to infrastructure that is part of the
			 commercial strategic seaport.
				(d)Reporting
			 requirementNot later than 1
			 year after the date on which a State or port authority receives a grant under
			 subsection (a), and annually thereafter until all repair or construction
			 activities to be carried out under the grant are completed, the State or port
			 authority shall submit a report to the Administrator that includes—
				(1)a
			 description of the progress made with respect to such activities; and
				(2)a
			 detailed list of all expenses related to such activities.
				(e)Authorization of
			 use of Department of Defense appropriationsSuch sums as are necessary to carry out
			 this section may be used by the Maritime Administrator from any amounts
			 otherwise appropriated for the Department of Defense after the date of the
			 enactment of this Act.
			(f)DefinitionsIn
			 this section:
				(1)Commercial
			 strategic seaportThe term commercial strategic
			 seaport means a port (including bridges, roads, rail systems, and other
			 infrastructure that is part of the port) that the Secretary of Defense has
			 determined to be vital to the readiness and cargo throughput capacity of the
			 Department of Defense.
				(2)Port
			 authorityThe term port authority means a local port
			 authority with jurisdiction over a commercial strategic seaport.
				(3)StateThe
			 term State means each of the several States of the United States
			 and Guam.
				
